 1   Eric B. Fastiff (SBN 182260)
     efastiff@lchb.com
 2   Lin Y. Chan (SBN 255027)
     lchan@lchb.com
 3   Reilly T. Stoler (SBN 310761)
     rstoler@lchb.com
 4   LIEFF CABRASER HEIMANN &
      BERNSTEIN LLP
 5   275 Battery Street, 29th Floor
     San Francisco, California 94111
 6   Telephone: (415) 956-1000
     Facsimile: (415) 956-1008
 7
     Dan Drachler (pro hac vice)
 8   ddrachler@zsz.com
     ZWERLING, SCHACHTER & ZWERLING, LLP
 9   1904 Third Avenue, Suite 1030
     Seattle, Washington 98101
10   Telephone: (206) 223-2053
     Facsimile: (206) 343-9636
11
     Robert S. Schachter (pro hac vice)
12   rschachter@zsz.com
     ZWERLING, SCHACHTER & ZWERLING, LLP
13   41 Madison Avenue, 32nd Floor
14   New York, New York 10010
     Telephone: (212) 223-3900
15   Facsimile: (212) 371-5969

16
     Counsel for Plaintiffs Philip Moore, Robert Welsh, Herbert Nelson, John
17   Goerger, and the Proposed Class

18                                UNITED STATES DISTRICT COURT
19                               NORTHERN DISTRICT OF CALIFORNIA
20

21                                                    Case No. 5:20-cv-03639-EJD
     IN RE: TELESCOPES ANTITRUST
22   LITIGATION                                       NOTICE OF RELATED CASE AND
                                                      ADMINISTRATIVE MOTION TO
23                                                    CONSIDER WHETHER CASES
     This Document Relates to:                        SHOULD BE RELATED, PURSUANT TO
24                                                    CIVIL L.R. 3-12
     Moore et al. v. Celestron
25   Acquisition, LLC, et al.,
     Case No. 5:20-cv-06435
26

27

28
                                                          NOTICE OF RELATED CASE AND ADMIN MOTION TO
                                                           CONSIDER WHETHER CASES SHOULD BE RELATED
                                                                              CASE NO. 5:20-CV-03639-EJD
 1   TO ALL PARTIES AND THEIR COUNSEL OF RECORD:
 2          PLEASE TAKE NOTICE that pursuant to Civil Local Rule 3-12 and this Court’s Order
 3   dated August 17, 2020 (Dkt. No. 55), Philip Moore, Robert Welsh, Herbert Nelson, and John
 4   Goerger by and through their attorneys, hereby submit this Notice of Related Case and
 5   Administrative Motion to Consider Whether Cases Should Be Related, Pursuant to Civil L.R. 3-
 6   12.
 7   I.     BACKGROUND
 8          On June 1, 2020, Hightower v. Celestron Acquisition, LLC et al, Case No. 20-cv-03639-
 9   EJD (“Hightower Action”) was filed in this Court. Dkt. No. 1. Subsequently, the following
10   related actions were filed: Sigurd Murphy et al. v. Celestron Acquisition, LLC, et al., Case No.
11   5:20-cv-04049-LB (Murphy Action); Brewer, et al. v. Celestron Acquisition, LLC, et al., Case
12   No. 5:20-cv-04823-EJD (Brewer Action); Goldblatt v. Shen et al., Case No. 3:20-cv-04860-EJD
13   (Goldblatt Action); Kaufman v. Celestron Acquisition, LLC, et al., Case No. 3:20-cv-05285-EJD
14   (Kaufman Action); Griffith et al. v. Shen, et al., Case No. 5:20-cv-05400 (Griffith Action); and
15   Price et al. v. Shen et al., Case No. 3:20-cv-06216 (“Price Action”).
16          On June 30, 2020, this Court found that the Spectrum and Murphy Actions are related to
17   the Hightower Action and should be reassigned. See Related Case Order (June 30, 2020), ECF
18   No. 17. On July 29, 2020, this Court found the Brewer and Goldblatt Actions are related to the
19   Hightower Action and should be reassigned. See Orders Granting Motion to Relate Case (July
20   29, 2020), ECF Nos. 36, 37. On August 10, 2020, this Court found that the Kaufman Action
21   related to the Hightower Action and should be reassigned. Dkt. No. 46. On August 12, 2020, this
22   Court found that the Griffith Action related to the Hightower Action and should be reassigned.
23   Dkt. No. 49.
24          On August 17, 2020, the Court consolidated all of these related actions under the caption
25   In re Telescopes Antitrust Litigation. See Dkt. No. 55.
26          On September 11, 2020, this Court found that the Price Action related to the Hightower
27   Action and should be reassigned. Dkt. No. 83. On September 14, 2020, Plaintiffs filed an
28   antitrust action in this Court (“Moore Action”), containing similar allegations and causes of
                                                               NOTICE OF RELATED CASE AND ADMIN MOTION TO
                                                    2           CONSIDER WHETHER CASES SHOULD BE RELATED
                                                                                   CASE NO. 5:20-CV-03639-EJD
 1   action regarding the same co-conspirators as those set forth in the consolidated actions. Moore et
 2   al. v. Celestron Acquisition, LLC, et al., Case No. 5:20-cv-06435 (N.D. Cal), ECF No. 1.
 3   II.    LEGAL STANDARD
 4          Under Civil Local Rule 3-12, an action is related to another when: “(1) the actions
 5   concern substantially the same parties, property, transaction or event; and (2) It appears likely that
 6   there will be an unduly burdensome duplication of labor and expense or conflicting results if the
 7   cases are conducted before different Judges.”
 8          Whenever a party knows or believes that an action may be related to an action which is
 9   pending in the Northern District, that party “must promptly file in the earliest-filed case” an
10   Administrative Motion to Consider Whether Cases Should be Related.” Civil L.R. 3-12(b). That
11   motion must include the title and case number of each apparently related case, and a brief
12   statement of the relationship of the actions. Civil L.R. 3-12(a).
13   III.   MOORE RELATES TO THE IN RE TELESCOPES ANTITRUST LITIGATION
14           Here, like the previously-related cases, the Moore Action sets forth similar allegations
15   and causes of action regarding the same co-conspirators as those set forth in the Hightower
16   Action. Specifically, the Moore Action involves the same or substantially similar allegations as
17   the Hightower Action: that the same co-conspirators engaged in price fixing, market allocation,
18   and other anticompetitive activity with the purpose and effect of monopolizing the consumer
19   telescope manufacturing and distribution markets. In addition, the Moore Action asserts claims
20   for violations of Sections 1 and 2 of the Sherman Act; Section 7 of the Clayton Act; violations of
21   the state antitrust laws of Arizona, California, Connecticut, the District of Columbia, Illinois,
22   Iowa, Kansas, Maine, Michigan, Minnesota, Mississippi, Nebraska, Nevada, New Hampshire,
23   New Mexico, New York, North Carolina, North Dakota, Oregon, South Dakota, Tennessee, Utah,
24   Vermont, West Virginia, Wisconsin; violations of the state consumer protection laws of
25   Arkansas, California, the District of Columbia, Florida, Hawaii, Massachusetts, Missouri,
26   Montana, New Mexico, New York, North Carolina, Rhode Island, South Carolina, Vermont; and
27   an additional claim for the disgorgement of the profits through which the Defendants were
28   unjustly enriched. Each of the Actions consolidated in In re Telescopes Antitrust Litigation
                                                              NOTICE OF RELATED CASE AND ADMIN MOTION TO
                                                     3         CONSIDER WHETHER CASES SHOULD BE RELATED
                                                                                  CASE NO. 5:20-CV-03639-EJD
 1   asserts similar claims for violations of Sections 1 and 2 of the Sherman Act as well as the state
 2   antitrust and consumer protection laws of California.
 3          As set forth in Local Rule 3-12(a)(2), it appears likely that there will be an unduly
 4   burdensome duplication of labor and expenses or the possibility of conflicting results if the cases
 5   are conducted before different judges. Therefore, it will be more efficient for all cases to proceed
 6   before the same judge so that these analyses and determinations are made by one Court.
 7   IV.    CONCLUSION
 8          Because this action satisfies the criteria of Local Rule 3-12(b), Plaintiffs Philip Moore,
 9   Robert Welsh, Herbert Nelson, and John Goerger respectfully request the Moore Action be
10   deemed related to the In re Telescopes Antitrust Litigation consolidated action and that it be
11   assigned to the Honorable Edward J. Davila.
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                             NOTICE OF RELATED CASE AND ADMIN MOTION TO
                                                    4         CONSIDER WHETHER CASES SHOULD BE RELATED
                                                                                 CASE NO. 5:20-CV-03639-EJD
 1   Dated: September 14, 2020         Respectfully submitted,
 2
                                 By:          /s/ Lin Y. Chan
 3
                                       Eric B. Fastiff (SBN 182260)
 4
                                       efastiff@lchb.com
 5                                     Lin Y. Chan (SBN 255027)
                                       lchan@lchb.com
 6                                     Reilly T. Stoler (SBN 310761)
                                       rstoler@lchb.com
 7                                     LIEFF CABRASER HEIMANN &
 8                                     BERNSTEIN LLP
                                       275 Battery Street, 29th Floor
 9                                     San Francisco, California 94111
                                       Telephone: (415) 956-1000
10                                     Facsimile: (415) 956-1008
11                                     Dan Drachler (pro hac vice)
12                                     ddrachler@zsz.com
                                       ZWERLING, SCHACHTER & ZWERLING, LLP
13                                     1904 Third Avenue, Suite 1030
                                       Seattle, Washington 98101
14                                     Telephone: (206) 223-2053
                                       Facsimile: (206) 343-9636
15
                                       Robert S. Schachter (pro hac vice)
16                                     rschachter@zsz.com
17                                     ZWERLING, SCHACHTER & ZWERLING, LLP
                                       41 Madison Avenue, 32nd Floor
18                                     New York, New York 10010
                                       Telephone: (212) 223-3900
19                                     Facsimile: (212) 371-5969
20
                                       Counsel for Plaintiffs Philip Moore, Robert Welsh,
21                                     Herbert Nelson, John Goerger, and the Proposed
                                       Class
22

23

24

25

26

27

28
                                                 NOTICE OF RELATED CASE AND ADMIN MOTION TO
                                        5         CONSIDER WHETHER CASES SHOULD BE RELATED
                                                                     CASE NO. 5:20-CV-03639-EJD
